DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 14/825495 filed on August 13, 2015 in which Claims 1-28 are presented for examination.

Status of Claims
Claims 21 and 27 have been cancelled. Claims 1-20, 22-26 and 28 are pending, of which claims 1-20, 22-26 and 28 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 11, 13, 15, 17, 19, 20, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) and further in view of Thatcher (US Patent Application 2010/0293440).

Claim 1, Emerson teaches a computer processing system (View Emerson ¶ 2; computer system), comprising: a plurality of memory sockets, each comprising a gate control and configured to interface with a memory module (View Emerson ¶ 38; RAM); a dedicated non-volatile storage device (View Emerson ¶ 37; hard disk); and a computer processor communicatively coupled to the plurality of memory sockets and the dedicated non-volatile storage device (View Emerson ¶ 36; CPU); the computer processor configured to: detect a memory health condition for a memory module interfaced with a memory socket among the plurality of memory sockets (View Emerson ¶ 12; detect faulty memory); identify the memory module interfaced with the memory socket of the plurality of memory sockets as a source of the memory (View Emerson ¶ 46; identify connector); cause voltage gating to be applied to the memory socket using the gate control of the memory socket to render the memory socket inactive after the remap of the memory address range of the memory module to the dedicated non-volatile storage device (View Emerson ¶ 58; disconnect power).  

Emerson does not explicitly teach transfer data stored in the memory module to the dedicated non-volatile storage device after the block of the access to the memory address range of the memory module; remap the memory address range of the memory module to the dedicated non-volatile storage device; determine if the memory health condition warrants a replacement of the memory module; responsive to determining that the memory health condition warrants the replacement of the memory module, block access to a memory address rang of the memory module based on receiving the indication of the memory module as the source of the memory health condition; and responsive to determining that the memory health condition does not warrant the replacement of the memory module, maintain a record of an occurrence of the memory health condition.

However, Lucas teaches transfer data stored in the memory module to the dedicated non-volatile storage device after the block of the access to the memory address range of the memory module (View Lucas ¶ 24; transfer data to nonvolatile memory).

(View Lucas ¶ 24).  Such modification would have allowed data in the memory to be transferred to a non-volatile storage device.

However, Flynn teaches remap the memory address range of the memory module to the dedicated non-volatile storage device (View Flynn ¶ 70; remap).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Emerson with remap the memory address range of the memory module to the dedicated non-volatile storage device since it is known in the art that memory can be remapped (View Flynn ¶ 70, 234).  Such modification would have allowed data to be remapped to a nonvolatile storage device after a failure.

However, Thatcher teaches determine if the memory health condition warrants a replacement of the memory module (View Thatcher ¶ 234, 235, 271; memory device replaced); responsive to determining that the memory health condition warrants the replacement of the memory module, block access to a memory address rang of the memory module based on receiving the indication of the memory module as the source of the memory health condition (View Thatcher ¶ 210, 235; isolate error/ cordon off memory device area with error); and responsive to determining that the memory (View Thatcher ¶ 210, 235; error log).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Emerson with determine if the memory health condition warrants a replacement of the memory module; responsive to determining that the memory health condition warrants the replacement of the memory module, block access to a memory address rang of the memory module based on receiving the indication of the memory module as the source of the memory health condition; and responsive to determining that the memory health condition does not warrant the replacement of the memory module, maintain a record of an occurrence of the memory health condition since it is known in the art that a memory can be replaced after determining an error (View Thatcher ¶ 210, 235).  Such modification would have allowed a memory location to be isolated.


Claim 11 is the system corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 17 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 23 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Emerson further teaches each of the plurality of memory sockets further comprises an inactivity indicator (View Emerson ¶ 13; LED); and the computer processor is further configured to provide an indication, using the inactivity indicator of the memory socket, that the memory module is inactive to facilitate removal of the memory module (View Emerson ¶ 7, 22; replace RAM).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Emerson further teaches the computer processor is configured to detect the memory health condition by detecting, for the memory module interfaced with the memory socket of the plurality of memory sockets, at least one of the group consisting of a correctable memory error, an uncorrectable memory error, a temperature level, a voltage level, an indication of performance, a calibration value, and a user-initiated upgrade request, or any combination thereof (View Emerson ¶ 12; detect faulty memory).

Claim 15 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 26 is the computer readable medium corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  Emerson further teaches an integrated circuit (IC) (View Emerson ¶ 32; circuit board).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 11.  Emerson further teaches a means for providing an indication that the memory module is inactive to facilitate removal of the memory module (View Emerson ¶ 7, 22; replace RAM).


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Emerson further teaches blocking access to the memory address range of the dedicated non-volatile storage device (View Emerson ¶ 58; disconnect faulty RAM); initiating the transfer of data from the dedicated non-volatile storage device to a replacement memory module (View Lucas ¶ 24; transfer data to nonvolatile memory); and remapping the memory address range to the replacement memory module (View Emerson ¶ 64; replacement of failing component).

Claim 25 is the computer readable medium corresponding to the method of Claim 19 and is therefore rejected under the same reasons set forth in the rejection of Claim 19.

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 17.  Emerson further teaches receiving the indication of the memory health condition (View Emerson ¶ 12; detect faulty memory).

Claims 2, 12, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Maule (US Patent Application 2010/0162037).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the computer processor is further configured to cause clock gating to be applied to the memory socket using the gate control of the memory socket.

However, Maule teaches the computer processor is further configured to cause clock gating to be applied to the memory socket using the gate control of the memory socket (View Maule ¶ 51; clock gating).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with the computer processor is further (View Maule ¶ 51).  Such modification would have allowed clock gating to be applied to a memory socket to preserve power.

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above do not explicitly teach a means for causing clock gating to be applied to the memory socket.

However, Maule teaches a means for causing clock gating to be applied to the memory socket (View Maule ¶ 51; clock gating).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with a means for causing clock gating to be applied to the memory socket since it is known in the art that clock gating can be used (View Maule ¶ 51).  Such modification would have allowed clock gating to be applied to a memory socket to preserve power.

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above do not explicitly teach initiating clock gating of the memory socket of the memory module.

(View Maule ¶ 51; clock gating).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with initiating clock gating of the memory socket of the memory module since it is known in the art that clock gating can be used (View Maule ¶ 51).  Such modification would have allowed clock gating to be applied to a memory socket to preserve power.

Claim 24 is the computer readable medium corresponding to the method of Claim 18 and is therefore rejected under the same reasons set forth in the rejection of Claim 18.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Chan (US Patent Application 2014/0237292).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the computer processor is communicatively coupled to the dedicated non-volatile storage device via a high-speed serial device channel.

(View Chan ¶ 86; high speed serial).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with the computer processor is communicatively coupled to the dedicated non-volatile storage device via a high-speed serial device channel since it is known in the art that a high speed serial channel can be used to transfer data (View Chan ¶ 86).  Such modification would have allowed data to be transferred using a high speed serial channel.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Chan further teaches the high-speed serial device channel is configured to operate according to a bus standard selected from the group consisting of: Peripheral Component Interconnect Express (PCIe); Serial AT Attachment (SATA); and Non-Volatile Memory Express (NVMe) (View Chan ¶ 86; PCIe).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Southern (US Patent Application 2015/0309893).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the computer processor is further configured to, responsive to the memory socket receiving a replacement memory module: restore power to the memory socket using the gate control of the memory socket; perform an initialization procedure on the replacement memory module socket; and transfer data from the dedicated non-volatile storage device to the replacement memory module socket.

However, Southern teaches the computer processor is further configured to, responsive to the memory socket receiving a replacement memory module: restore power to the memory socket using the gate control of the memory socket (View Southern ¶ 65; restore); perform an initialization procedure on the replacement memory module socket (View Southern ¶ 65; startup); and transfer data from the dedicated non-volatile storage device to the replacement memory module socket (View Southern ¶ 65; copy data).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with the computer processor is further configured to, responsive to the memory socket receiving a replacement memory module: restore power to the memory socket using the gate control of the memory socket; perform an initialization procedure on the replacement memory module socket; and transfer data from the dedicated non-volatile storage device to the replacement memory module socket since it is known in the art that a memory socket (View Southern ¶ 65).  Such modification would have allowed replacement memory to be used.

Claim 14 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Sohn (US Patent Application 2013/0227344).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the computer processor is further configured to execute a built-in self test (BIST) on the dedicated non-volatile storage device at startup of the computer processing system.

However, Sohn teaches the computer processor is further configured to execute a built-in self test (BIST) on the dedicated non-volatile storage device at startup of the computer processing system (View Sohn ¶ 81; BIST).

(View Sohn ¶ 81).  Such modification would have allowed a BIST to be initiated at startup to detect a failure.

Claim 16 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Cai (US Patent Application 2015/0363264).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a computer; a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; 

However, Cai teaches a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a computer; a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; and a portable digital video player (View Cai ¶ 69; set top box).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a mobile phone; a cellular phone; a computer; a portable computer; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; and a portable digital video player since it is known in the art that a set top box can be selected (View Cai ¶ 69).  Such modification would have allowed a processor to be integrated into a device.

Claims 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emerson (US Patent Application 2002/0129186) in view of Lucas (US Patent Application 2016/0098328) in view of Flynn (US Patent Application 2013/0036327) in view of Thatcher (US Patent Application 2010/0293440) and further in view of Ackaret (US Patent Application 2014/0089725).

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings above do not explicitly teach determining whether the memory health condition warrants the replacement of the memory module is based on at least one of a memory health condition threshold and a user-provided replacement indication.

However, Ackaraet teaches determining whether the memory health condition warrants the replacement of the memory module is based on at least one of a memory health condition threshold and a user-provided replacement indication (View Ackaret ¶ 81; threshold).

It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combination of teachings with determining whether the memory health condition warrants the replacement of the memory module is based on at least one of a memory health condition threshold and a user-provided replacement indication since it is known in the art that a memory module can be replaced (View Ackaret ¶ 81).  

Claim 28 is the computer readable medium corresponding to the method of Claim 22 and is therefore rejected under the same reasons set forth in the rejection of Claim 22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114